UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6472


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MICHAEL TURNER, a/k/a Boo,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:97-cr-00020-JPB-JES-1)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Michael Turner, Appellant Pro Se. Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia;
Zelda Elizabeth Wesley, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eric Michael Turner appeals the district court’s order

accepting the magistrate judge’s recommendation and denying his

motion for a new trial.     We have reviewed the record and find no

reversible error.     See United States v. Bynum, 3 F.3d 769, 773-

74 (4th Cir. 1993) (reviewing denial of motion for a new trial

for   abuse   of    discretion;     providing      test   for   motion).

Accordingly, we affirm for the reasons stated by the district

court.   United    States   v.   Turner,   No.   3:97-cr-00020-JPB-JES-1

(N.D.W. Va. Mar. 22, 2011).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                    2